UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D Under The Securities Exchange Act of 1934 (Amendment No. 12)* The St. Joe Company (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Bruce R. Berkowitz c/o Fairholme Capital Management, L.L.C. 4400 Biscayne Boulevard, 9th Floor Miami, FL33137 (305) 358-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 17, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.240.13D-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Fairholme Capital Management, L.L.C. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.7% TYPE OF REPORTING PERSON* IA CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Bruce R. Berkowitz 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS* AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 27.7% TYPE OF REPORTING PERSON* IN, HC CUSIP No. 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Fairholme Funds, Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [X] 3. SEC USE ONLY 4. SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Maryland NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARES DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* [_] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.1% TYPE OF REPORTING PERSON* IV CUSIP No. Item 1. Security and Issuer. No material changes from the Schedule 13D filed by the Reporting Persons on October 14, 2010. Item 2. Identity and Background. No material changes from the Schedule 13D filed by the Reporting Persons on October 14, 2010. Item 3. Source and Amount of Funds or Other Consideration. No material changes from the Schedule 13D filed by the Reporting Persons on October 14, 2010. Item 4. Purpose of Transaction. The Reporting Persons have acquired their Shares of the Issuer for investment. The Reporting Persons evaluate their investment in the Shares on a continual basis. The Reporting Persons have no plans or proposals as of the date of this filing which, relate to, or would result in, any of the actions enumerated in Item 4 of the instructions to Schedule 13D, except as set forth below. Subject to the Stockholder Agreement described in Item 6 of the 13D filed by the Reporting Persons on September 20, 2011 (the "Stockholder Agreement"), the Reporting Persons reserve the right to be in contact with members of the Issuer's management, the members of the Issuer's Board of Directors, other significant shareholders and others regarding alternatives that the Issuer could employ to increase shareholder value. Subject to the Stockholder Agreement, the Reporting Persons reserve the right to effect transactions that would change the number of shares they may be deemed to beneficially own. Bruce R. Berkowitz ("Mr. Berkowitz"), Managing Member of Fairholme Capital Management, L.L.C. ("Fairholme"), and Governor Charles J. Crist and Howard S. Frank, candidates previously suggested by Fairholme Funds, Inc., on behalf of its series The Fairholme Fund (the "Fund"), currently are members of the Issuer's Board of Directors.In addition, Mr. Berkowitz is the chairman of the Issuer's Board of Directors.Cesar Alvarez ("Mr. Alvarez"), a member of the Board of Directors of FairholmeFunds, Inc.,was identified as a potential director candidate to the Governance Committee of the Issuer by Mr. Berkowitz and was elected to the Issuer's Board of Directors on May 17, 2012. Mr. Alvarez was not nominated by any of the Reporting Persons and there is no agreement, arrangement or understanding between any Reporting Person and the Issuer orthe Governance Committee with respect toits nomination of Mr. Alvarez. Item 5. Interest in Securities of the Issuer. (a-e)As of the date hereof, Fairholme may be deemed to be the beneficial owner of 25,542,628 Shares (27.7%) of the Issuer, the Fund may be deemed to be the beneficial owner of 23,136,502 Shares (25.1%) of the Issuer and Mr. Berkowitz may be deemed to be the beneficial owner of 25,542,628 Shares (27.7%) of the Issuer, based upon the 92,278,431 Shares outstanding as of April 27, 2012, according to the Issuer. Fairholme has the sole power to vote or direct the vote of 0 Shares, the Fund has the sole power to vote or direct the vote of 0 Shares and Bruce R. Berkowitz has the sole power to vote or direct the vote of 0 Shares to which this filing relates.Fairholme has the shared power to vote or direct the vote of 24,011,602 Shares, the Fund has the shared power to vote or direct the vote of 23,136,502 Shares and Mr. Berkowitz has the shared power to vote or direct the vote of24,011,602 Shares to which this filing relates. Fairholme has the sole power to dispose or direct the disposition of 0 Shares, the Fund has the sole power to dispose or direct the disposition of 0 Shares and Mr. Berkowitz has the sole power to dispose or direct the disposition of 0 Shares to which this filing relates.Fairholme has the shared power to dispose or direct the disposition of 25,542,628 Shares, the Fund has the shared power to dispose or direct the disposition of 23,136,502 Shares and Mr. Berkowitz has the shared power to dispose or direct the disposition of 25,542,628 Shares to which this filing relates. The transactions effected in the Shares since the Schedule 13D filed by the Reporting Persons on May 11, 2012 are set forth in Exhibit B, and each transaction was an open-market transaction. The Reporting Persons specifically disclaim beneficial ownership in the Shares reported herein except to the extent of their pecuniary interest therein. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. No material changes from the Schedule 13D filed by the Reporting Persons on September 20, 2011. Item 7. Material to be Filed as Exhibits. Exhibit A Joint Filing Statement Exhibit B A description of the transactions in the Shares that were effected by the Reporting Persons since the Schedule 13D filed by the Reporting Persons on May 11, 2012. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. May 22, 2012 (Date) /s/ Bruce R. Berkowitz Fairholme Capital Management, L.L.C. By:/s/ Bruce R. Berkowitz Fairholme Funds, Inc. By:/s/ Bruce R. Berkowitz Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). Exhibit A AGREEMENT The undersigned agree that this Schedule 13D/A dated May 22, 2012 relating to the Common Stock of The St. Joe Company shall be filed on behalf of the undersigned. /s/ Bruce R. Berkowitz Fairholme Capital Management, L.L.C. By:/s/ Bruce R. Berkowitz Fairholme Funds, Inc. By:/s/ Bruce R. Berkowitz Exhibit B Transactions in Accounts Managed by Fairholme Capital Management, L.L.C. Transaction Date Shares Price SALE (1) 5/15/2012 SALE (2) 5/18/2012 (1)The securities were held in an account managed by Fairholme Capital Management, L.L.C. and were soldat the direction of an advisory client. Accordingly, Fairholme Capital Management, L.L.C. and Bruce R. Berkowitz are no longer deemed to be the beneficial owners of such securities. (2) These shares were held in an account managed by Fairholme Capital Management, L.L.C., pursuant to an investment management agreement that was terminated. Accordingly, Fairholme Capital Management, L.L.C. and Bruce R. Berkowitz are no longer deemed to be beneficial owners of such securities. SK 22
